Citation Nr: 1424333	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1977 to May 1987.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing conducted by video-conference before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran is service-connected for status post total abdominal hysterectomy and bilateral salpingo oophorectomy with appendectomy, endometriosis, and pelvic adhesions, evaluated as 50 percent disabling; functional bowel syndrome, evaluated as 30 percent disabling; status post thyroidectomy and Hashimoto's disease, evaluated as 10 percent disabling; and fibrocystic breast disease of the right breast, evaluated as noncompensably disabling, with a combined disability rating of 70 percent. 

2.  The Veteran's service-connected disabilities do not preclude her from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate her TDIU claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA and private treatment records from Eastmoreland Internal Medicine as well as records from the Social Security Administration (SSA), have been obtained and considered.  She has not identified any additional, relevant records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in February 2011 in connection with her TDIU claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Neither the Veteran nor her representative has alleged that such examinations are inadequate for adjudication purposes.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In January 2013, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the type and frequency of the symptoms she experiences as a result of such disabilities, as well as the impact such has on her employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned Veterans Law Judge confirmed that the Veteran's only treatment for her service-connected disabilities was through VA and  Eastmoreland Internal Medicine and records from such facilities are contained in the claims file.  The record was also held open for thirty days so as to allow the Veteran to obtain an opinion from a physician indicating that her service-connected disabilities render her unemployable; however, to date, such has not been received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board's proceeding to the merits of her claim.

II. Analysis

The Veteran claims that she is unemployable as a result of her service-connected disabilities, to specifically include irritable bowel syndrome.  She further argues that her disabilities in total, to include her nonservice-connected fibromyalgia and arthritis, prohibit her from working.  Therefore, the Veteran contends that a TDIU is warranted.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for status post total abdominal hysterectomy and bilateral salpingo oophorectomy with appendectomy, endometriosis, and pelvic adhesions, evaluated as 50 percent disabling as of May 5, 1987; functional bowel syndrome, evaluated as non-compensable as of May 5, 1987, and as 30 percent disabling as of June 24, 2004; thyroidectomy and Hashimoto's Disease, evaluated as 10 percent disabling as of May 5, 1987; and fibrocystic breast disease, evaluated as non-compensable as of May 5, 1987.  As such, her combined evaluation for compensation is 60 percent from May 5, 1987, and 70 percent from June 24, 2004.  Accordingly, the Veteran meets the schedular criteria for a TDIU for the entire appeal period as she filed her claim in April 2008.  

Therefore, the remaining inquiry is whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's employment history indicates that, following her separation from the military in May 1987, she was employed at the United States Postal Service (USPS) from November 1989 until January 2008.  On her April 2008 application for a TDIU, she reported that she completed two years of college and did not have any additional education or training.  The record reflects that the Veteran was awarded disability retirement in October 2008 under the Federal Employees Retirement System (FERS), effective January 7, 2008.  The Board also notes that the Veteran is in receipt of SSA disability benefits, effective January 7, 2008, due to nonservice-connected disabilities of disorders of the back and hepatitis C.

VA and private records reflect ongoing complaints and treatment for the Veteran's service-connected disabilities.   In this regard, at an August 2004 VA intestines examination conducted prior to the filing of the current TDIU claim and while the Veteran was still employed, the examiner noted that the Veteran suffered from irritable bowel syndrome.  The examiner stated that, along with the bowel problem, the Veteran had some nausea, abdominal pain, bloating, belching, and flatulence, and that these symptoms have increased to such a point that she felt embarrassed at work with people around her.  Moreover, when the symptoms are really unbearable, the Veteran stated that she would call in sick and would stay in bed for that day.  The examiner did not provide an opinion as to the effects of the Veteran's irritable bowel syndrome on her employment.   

A January 2008 statement from Dr. S. D. at Eastmoreland Internal Medicine noted the Veteran's diagnoses included chronic irritable bowel syndrome, chronic hepatitis C, fibromyalgia, chronic back pain, abdominal pain, depression, hypertension, migraine headaches, and diabetes.  The doctor concluded that the Veteran was taking numerous medications and that her condition has not improved.  As a result, the doctor recommended that the Veteran "would not be able to work."
  
At an April 2008 examination conducted for purposes of SSA benefits, the examiner noted that the Veteran "may be limited in performing repetitive [torquing], gripping, and pinching using her left hand."  The examiner added that the Veteran "may be limited in prolonged standing or walking, heavy lifting, twisting, and pulling."  However, the Veteran was said to be physically capable of "sitting with intermittent standing and walking every 30 minutes," and that she can "lift and carry at least 10 pounds and can use her upper extremities."  

During a February 2011 general VA examination, the Veteran reported that her irritable bowel syndrome was one of her main symptoms for which she cannot work as she has frequent bloating, cramping, and intermittent diarrhea with constipation.  The Veteran also indicated that the other main disability which prevents her from working is fibromyalgia.  As mentioned previously, although the Veteran is service-connected for irritable bowel syndrome, she is not service-connected for fibromyalgia.  

After a physical examination of the Veteran and her service-connected disabilities, the examiner opined that total abdominal hysterectomy, appendectomy, status post thyroidectomy, and fibrocystic breast disease should not pose any limitations to physical or sedentary employment.  The examiner further stated that the only limitation to such employment would be from fibromyalgia and irritable bowel syndrome.  (Emphasis added).  In this regard, while the examiner reported that the Veteran's irritable bowel syndrome may impose some limitation regarding her employability, he Board notes that she did not indicate that such precludes the Veteran from securing or following a substantially gainful employment.

A February 2011 VA fibromyalgia examination noted that the Veteran's pain and stiffness all over her body have gotten worse over the years since she was first diagnosed with fibromyalgia in 2001.  The examination revealed that the Veteran had tingling and numbness in face, tongue, and legs, and that she is quite fatigued and tired.  During the examination, the Veteran stated that she had no life because of the pain, that she could not socialize, and that she left her job in the post office because of pain and other medical conditions.  Upon physical examination, the examiner noted that the Veteran had full range of motion in all the joints, and that even though she complained of pain during passive range of motion of the shoulder joints, she maintained full range of movement.  The examiner stated that the fibromyalgia has been affecting the Veteran's life significantly, and that it is also affecting her life at home in terms of daily functioning.      

During the January 2013 Board hearing, the Veteran stated that she cannot work because her hysterectomy makes her depressed, that she has arthritis, which compromises her mobility, and that her irritable bowel syndrome causes her to be late to work.  See January 2013 Hearing Testimony, pp. 2-3.  As a result, the Veteran believes that no one will hire her based on such disabilities or "just from medications alone."  Id. at 4.  

Despite the Veteran's contentions, the Board finds that her service-connected disabilities do not preclude her from securing and following substantially gainful employment.  In this regard, the Board accords great probative weight to the opinion rendered by the February 2011 VA examiner as the opinion contains clear conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board acknowledges that the February 2011 VA examiner noted that the Veteran's irritable bowel syndrome limits her ability to work; however, she did not conclude that such rendered her unable to secure or follow a substantially gainful occupation.  Moreover, the examiner further determined that the Veteran's other service-connected disabilities, namely total abdominal hysterectomy, status post thyroidectomy, and fibrocystic breast disease, "should not pose any limitations to physical or sedentary employment."  In contrast, there has been no competent medical opinion, VA or private, establishing or even suggesting that the Veteran's service-connected disabilities render her incapable of performing the physical and mental acts required for employment.  

In this regard, although the January 2008 statement from Dr. S. D. at Eastmoreland Internal Medicine indicates that the Veteran would not be able to work, the Board does not accord probative weight to this opinion because the opinion does not indicate whether it is solely the service-connected disabilities that render the Veteran unemployable.  Instead, the opinion indicates that all of the Veteran's disabilities, including the nonservice-connected disabilities, render her unemployable.  Because a TDIU is only awarded based on service-connected disabilities, and because Dr. S. D. did not state that it is the service-connected disabilities alone that prevent the Veteran from gaining employment, that opinion is not enough to warrant a TDIU.        

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The Board acknowledges the Veteran's statements with regard to the limitations she is facing, such as having constant diarrhea turning into constipation, and constipation turning into diarrhea, forcing her to go to the bathroom unexpectedly.  See January 2013 Hearing, p. 3.  The Board also considered her statements that bloating, belching, and flatulence cause her embarrassment.  However, the Board notes that the Veteran has been awarded a 30 percent rating for functional bowel syndrome in light of the symptoms of diarrhea, or alternating diarrhea and constipation, which already takes into account her symptoms.  Moreover, while the Veteran has alleged that her hysterectomy residuals have contributed to depression which, in turn, impacts her employability, the Board notes that service connection for such psychiatric disorder has been previously denied.  

Furthermore, the Board finds probative that the Veteran was able to work at USPS for almost 20 years with her service-connected disabilities and, ultimately, retired due to nonservice-connected disabilities, to include disorders of the back and hepatitis C, as evidenced by the SSA records.  While such decision is not controlling in the instant matter, such a finding is quite probative.  Additionally, the remainder of the clinical records reveals that the Veteran's nonservice-connected fibromyalgia negatively impacts her employability.  

As noted previously, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, supra at 363.  The Board finds that, despite some limitations imposed by her service-connected irritable bowel syndrome, the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities alone would prevent her from employment when considering her education and experience.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to her service-connected disabilities, commensurate with her education and experience.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


